Citation Nr: 1613753	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  13-25 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel







INTRODUCTION

The Veteran served on active duty from July 1970 to July 1972. 

The matter comes before the Board of Veteran's Appeal (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs Regional Office (RO) in Providence, Rhode Island.

In June 2013, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the Providence, Rhode Island RO. 

The issue of entitlement to TDIU has been raised by the record in a February 2016 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 


FINDING OF FACT

Resolving any doubt in the Veteran's favor, the competent evidence of record demonstrates that his multiple sclerosis manifested within seven years of his discharge from military service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for multiple sclerosis have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § § 3.303, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 defined VA's duty to assist a Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001).  In view of the Board's favorable decision, further assistance is unnecessary to aid the Veteran in substantiating his claim for service connection for multiple sclerosis.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A.        §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.   Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In addition, certain diseases, including multiple sclerosis, that are shown to be chronic in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic." When the disease identity is established (multiple sclerosis), there is no requirement of evidentiary showing of continuity. 38 C.F.R. § 3.303(b).

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Continuity of symptomatology applies to those conditions explicitly recognized as chronic under the provisions of 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331   (Fed. Cir. 2013).

Service connection may also be granted on a presumptive basis for certain chronic disabilities, including multiple sclerosis.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  Service connection for multiple sclerosis may be established based on a legal "presumption" by showing that it manifested to a degree of 10 percent or more within seven years from the date of separation from service.  38 C.F.R. §§ 3.307, 3.309(a) (2015).

In this case, the Veteran seeks entitlement to service connection for multiple sclerosis.  The medical evidence shows that he has been diagnosed with multiple sclerosis since 1992.  

Service treatment records are negative for any evidence of complaints, treatment or diagnosis related to multiple sclerosis.  His June 1972 examination prior to separation shows that he received a normal neurologic evaluation.

Although service treatment records are silent as to any symptomatology related to multiple sclerosis, the Veteran contends that he first experienced symptoms of multiple sclerosis during service, such as having weakness in his legs and bladder problems right after service.  He reported that he was treated for a urinary tract infection at the Bristol County Medical Center in the mid-1970s with antibiotics (Tetracycline).  See October 2010 statement.  He further stated that in 1979, he began suffering other related urinary tract symptoms, but did not seek medical advice or treatment at the time as the symptoms were transitory and resolved quickly.  Id.  Subsequently, in the spring and summer of 1982, the Veteran stated that he had his first episodes with acute, yet again transitory, neurological symptomatology and sought a medical opinion at that time.  Id.  The Veteran continued to state that "after a battery of tests, including an EEG and CAT scan, a diagnosis was not made.  After a slow worsening of my symptoms, a diagnosis of multiple sclerosis was made after an MRI in October of 1992.  I retired completely from the practice of dentistry in 2002 after working part-time for 7 or 8 years."  Id.

A September 1983 private treatment record reflects an electroencephalogram (EEG) report.  It was noted that the Veteran had a pertinent medical history of paresthesias in the right arm, which was more severe than the left arm.  The results of the EEG were considered normal.  

In October 1983, the Veteran was referred for testing.  Dr. C. K. wrote that "in evaluation of [the Veteran], nerve conduction and EMG studies were normal and failed to suggest any evidence of a neuropathy or radiculopathy.  Therefore, an evaluation of the central nervous system, which included a CT scan with and without contrast, an EEG, and an evoked potential battery were all obtained.  All these studies were normal.  I am unable to account for [the Veteran's] symptomatology on an organic basis."  

Later in October 1983, Dr. C. K. saw the Veteran for follow-up and wrote that he "reviewed all the laboratory data with him and assured him that we did not find any evidence of a central nervous system or peripheral nervous system lesion."

A November 1992 private treatment record reflects the Veteran's report of experiencing a series of episodes of which his left arm became numb ten years ago.  It lasted three or four minutes and came back.  Remaining private treatment records in the 1990s show that the Veteran presented for treatment for and evaluation of his multiple sclerosis by Dr. H. R. T.

A May 2001 private treatment record shows that the Veteran presented for treatment with complaints of a urinary tract problem and problems with his legs bilaterally that caused him to have difficulty ambulating.

A later May 2001 private treatment record reflects a report of physical examination conducted at the Multiple Sclerosis Center of Care of New England (CNE).  The Veteran presented with "a history of multiple sclerosis beginning around 1980 or 1981 with urinary symptoms and numbness in his arms.  Since that time, he has had gradual progression of his symptoms with initially sensory problems with paresthesias in his feet and hands.  In 1991 and 1992, he saw a chiropractor who referred him to a neurologist and a magnetic resonance imaging scan made the diagnosis of multiple sclerosis."

An April 2005 private treatment record shows that the Veteran suffered from urinary retention and neurogenic bladder.

A November 2005 private treatment record shows that the Veteran was referred for an evaluation and management of his multiple sclerosis.  He reported that "his symptoms started in his forties, but he was not diagnosed with multiple sclerosis until the age of 52 and around 1992."
 
A May 2006 private treatment record noted that the Veteran had a past medical history of multiple sclerosis progressive type.

The Veteran was afforded a VA multiple sclerosis examination for the purposes of aid and attendance or housebound status in February 2012.  The examiner noted the Veteran's report that he began having symptoms with urinary tract infections in the 1970s.  In the 1980s, he began having neurological symptoms with numbness of his hands and arms.  He followed-up with a neurologist and tests were inconclusive at the time.  He further reported that his symptoms increased and in 1992, he was unable to walk safely.  He stated that he was reexamined and it was determined that he had multiple sclerosis.  Upon physical examination, interview of the Veteran, and review of the claims file, the examiner opined that it was less likely than not that the Veteran's multiple sclerosis was incurred in or caused by his service.  The examiner explained that although the Veteran verbally reported that he experienced urinary symptoms while in service, the service treatment records do not indicate any treatment for this.  The examiner stated that documentation available of the Veteran's decline due to multiple sclerosis were years after discharge from the military.  The examiner further referred to the October 1983 neurology note, by Dr. C. K., which stated that nerve conduction and EMG studies were normal.  Thus, the examiner concluded that it was less likely than not that the Veteran's multiple sclerosis and urinary condition was related to military service.

During the Veteran's June 2013 DRO hearing, he testified to having fatigue and weakness in the legs.  See June 2013 DRO hearing transcript, p. 4.  He also stated that he was treated for a urinary tract infection [approximately] three years after service at the Bristol Medical Center in Bristol, Rhode Island.  Id.  The Veteran stated that he used to work there and that when he later attempted to retrieve his medical treatment records, he learned that they were lost in the flood of 2011.  Id. at 5.  He was only able to obtain newer records kept at another location.  Id.  

In March 2015, the RO obtained a medical opinion regarding the etiology of the Veteran's multiple sclerosis.  The examiner noted review of the Veteran's claims file.  The examiner noted the Veteran's report of symptomatology.  The examiner stated that service treatment records are negative for any evidence of complaints of or treatment for or diagnosis of multiple sclerosis.  The examiner noted the Veteran's normal nerve conduction and EMG studies in September 1983 and his normal CAT scan of the brain and EEG.  The March 2015 VA examiner then stated that multiple sclerosis disrupts the ability of parts of the nervous system to communicate, resulting in a wide range of signs and symptoms, including mental, physical, and sometimes psychiatric problems.  He noted that multiple sclerosis is usually diagnosed based on presenting signs and symptoms and the results of supporting medical tests.  The examiner continued to state that many veterans have fatigue and leg weakness in the military, this secondary to the grueling physical demands.  The examiner noted that the Veteran's studies of 1983, namely nerve conduction, EMG, CAT, and EEG were all normal and indicative of the difficulty with diagnosing multiple sclerosis.  Consequently, the examiner concluded that the Veteran's multiple sclerosis was not manifested or indicated secondary to his urinary tract infection following his discharge from service.  The examiner stated that the Veteran's symptoms were not significant until 1992 when diagnosed.  The examiner then went on to state that "multiple sclerosis... can be difficult to confirm, especially early on, since the signs and symptoms may be similar to those of other medical problems."

In February 2016, the Veteran submitted a medical opinion by Dr. S. R., director of the Rhode Island Hospital Multiple Sclerosis Center and an associate professor of clinical neurosciences.  

Upon review of the Veteran's claims file, Dr. S. R. observed that the Veteran remained in generally good health during his service years in the Navy although he had some symptoms related to his bladder (urgency and frequency).  He also noted the Veteran's description of difficulty with running and his report of having a urinary tract infection in the mid-1970s (seen at the Bristol County Medical Center).  Dr. S. R. continued to reflect upon the Veteran's complaints and treatments following service, which led to his diagnosis of multiple sclerosis.  He then concluded that based on review of the claims file, the Veteran's symptoms, including bladder issues in the early 70s, while in service as well as his symptoms in 1983, were more likely than not related to underlying multiple sclerosis.  

Dr. S. R. explained that "patients with multiple sclerosis, especially primary progressive multiple sclerosis have mild, subtle symptoms which are typically ignored for years.  Typical symptoms include mild bladder frequency, urgency, urinary tract infection, fatigue, numbness and tingling and difficulty walking.  The symptoms are very-slowly progressive and physicians, including neurologist, have difficulty in diagnosing primary progressive multiple sclerosis.  In 1983, when the Veteran reported episodic numbness and weakness in his legs, he was most likely having symptoms related to spinal cord pathology (paroxysmal attacks of multiple sclerosis)."  He further explained that "CT scans and EMGs are not diagnostic tools used in diagnosing multiple sclerosis.  In fact, an EMG would only look at the peripheral nervous system and multiple sclerosis is a central nervous system disease.  CT scans are never done for diagnosis of multiple sclerosis and it was only done because MRIs were not available at that time.  A lumbar puncture which might have provided useful information was never done."  Therefore, Dr. S. R. opined that given the highly suggestive symptoms and inappropriate testing, one cannot rule out multiple sclerosis and it was more likely than not that his symptoms were related to underlying multiple sclerosis.  

Based on Dr. S. R.'s review of the file, he opined that it was at least as likely as not that the Veteran's multiple sclerosis symptoms manifested to a degree of 10 percent or more within seven years of the Veteran's discharge from service in 1972.  His opinion was based on his initial reported symptoms of bladder dysfunction, difficulty with running, as well as, his evaluation in 1983 at which point, Dr. S. R. believed his symptoms were very suggestive of multiple sclerosis.  He also acknowledged the November 1992 note by Dr. R. T., which mentioned that the Veteran had progressive symptoms since 1983, including numbness, sexual dysfunction, bladder issues and leg weakness.  It was also Dr. S. R.'s opinion that it was at least as likely as not that the Veteran's multiple sclerosis rendered him unable to secure and follow substantial gainful employment from 1992 onwards.  His opinion was based on the fact that at the time of definite diagnosis of multiple sclerosis, the Veteran already had symptoms of spasticity in his legs and over the next several years, his symptoms got worse with frequent urinary tract symptoms, falls, and progressive weakness.  Dr. S. R. also attached his extensive curriculum vitae to his medical opinion.

Here, there are multiple medical opinions, some of which weigh in favor of the Veteran's claim and some of which weigh against the Veteran's claim.  Although the two VA medical opinions both weigh against the claim, they do so for essentially the same reason - because no diagnosis of multiple sclerosis was made based on any of the testing done during and within seven years after the Veteran's military service and because there was no documentation of symptoms of multiple sclerosis in service.  However, the Veteran is competent to attest to symptoms such as urinary frequency and weakness in the legs and the Board has no reason to doubt the Veteran's sincerity in this regard, particularly since he has been consistent in reporting these symptoms over the years.  Because the VA medical examiners appeared to ignore, or at the very least appeared to not account for, the Veteran's competent and credible report of these symptoms, their opinions are assigned low probative value.  

However, the medical opinion from Dr. S.R. indicates that in his opinion, the symptoms that the Veteran complained of in service and soon after service (bladder issues and weakness in his legs) were in fact the early manifestations of the Veteran's current multiple sclerosis.  Moreover, he noted that the type of testing done on the Veteran prior to 1983 was not the type of testing that would have revealed a diagnosis of multiple sclerosis. 

The medical evidence of record makes clear that multiple sclerosis is frequently difficult for medical professionals to accurately diagnosis and that early symptoms can be varied and frequently not attributed, at that time, to a diagnosis of multiple sclerosis.  As Dr. S.R. indicated, patients with multiple sclerosis often have mild, subtle symptoms which are typically ignored for years - to include symptoms of mild bladder frequency, urinary tract infections, numbness and tingling and difficulty walking.  

The Board notes that Dr. S.R.'s letter indicates he is Director of the Rhode Island Hospital Multiple Sclerosis Center, a Research Advocate for the National Multiple Sclerosis Society, and a Member of the Board of Trustees of the Multiple Sclerosis Society.  

The Board finds that Dr. S.R.'s medical opinion should be accorded significant probative weight as it is based on a factual premise that is supported by the record, is based on an extensive review of the Veteran's medical records, and because Dr. S.R. has a high level of expertise diagnosing and treating multiple sclerosis.


Therefore, after resolving all benefit of the doubt in favor of the Veteran, the Board finds the evidence for and against the Veteran's claim is at least in equipoise.  For these reasons, the Board finds that the record supports a finding that the Veteran's multiple sclerosis manifested to a degree of 10 percent or more in the seven years following his separation from service.  38 U.S.C.A. § 5107(b).  Accordingly, service connection is warranted on a presumptive basis.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a). 


ORDER

Entitlement to service connection for multiple sclerosis is granted.




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


